Citation Nr: 0031921	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  97-25 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The appellant had active duty for training in the Army 
Reserve from June 1995 to August 1995.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1997 RO decision that denied service connection 
for depression.  In December 1998 the Board remanded the case 
for additional development.  The case was returned to the 
Board in November 2000.


FINDING OF FACT

Depression began after the appellant's active duty for 
training, and depression was not caused by any incident of 
active duty for training.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by active duty 
for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.6 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The appellant enlisted in the Army Reserve in April 1995.  
She underwent an enlistment examination in April 1995; 
psychiatric findings were normal and there were no 
psychiatric complaints.  She performed initial active duty 
for training (basic training) from June 27, 1995 to August 
25, 1995.  During this basic training, there are no medical 
records of psychiatric problems. 

In January 1996 the appellant requested a discharge form the 
Army Reserve.  She stated she had gone to basic training but 
had not had advanced individual training (AIT).  She said she 
had been counseled for clinical depression by a psychologist 
where she was attending college and had been placed on 
medication.  She reported that she felt she could no longer 
handle the physical and emotional demands of the military.  

With her request for discharge from the Army Reserve, she 
submitted a January 1996 statement from a college mental 
health counselor who first saw the appellant on December 1, 
1995 for complaints of depression, including being very 
depressed and not attending classes or meals for two days.  
The appellant reportedly told the counselor that she had felt 
depressed since her return from basic training the previous 
summer.  The college counselor indicated the appellant was 
referred to a college physician in December 1995, and Dr. 
Herrick prescribed antidepressant medication.  

The appellant also submitted a January 1996 statement from an 
official from her church.  This individual noted that the 
appellant was diagnosed with depression during her first year 
of college and questioned her ability to fulfill her 
obligation with the Army. 

In a January 1996 statement, the chaplain from the 
appellant's reserve unit reported that he interviewed the 
appellant who reported that she completed basic training in 
August 1995 and began to experience depression during her 
last 2 weeks in basic training.  The chaplain related that 
the appellant told him she started college 4 days after she 
came back from basic training.  The appellant further 
reported that by November 1995 she was deeply depressed and 
began abusing alcohol.  She began counseling and discovered a 
family history of depression.  She reported that she felt the 
stress of the military environment was contributing to her 
struggle with depression.  The chaplain recommended a medical 
discharge.  

In a February 1996 statement, C.N. Herrick, D.O. recommended 
medical discharge due to mental health concerns.

The appellant's April 1995 service entrance examination was 
updated in February 1996; the updated entry notes that the 
appellant was not qualified for military service because of 
long-standing depression that was currently under treatment.

The appellant was given an uncharacterized discharge from the 
Army Reserve in June 1996. 

In January 1997 the appellant filed a claim for service 
connection for clinical depression, which she claimed started 
during basic training.  She reported treatment beginning in 
January 1996.

The appellant did not report for a VA compensation 
examination scheduled in February 1997.  When she was 
telephoned about the appointment, she claimed she had 
forgotten, and another VA compensation examination was 
scheduled in March 1997.  She failed to report for that 
appointment as well.  For both appointments letters were 
mailed to her and she was called by telephone.

In her July 1997 substantive appeal to the Board, the 
appellant requested a hearing at the RO.  A personal hearing 
was scheduled at the RO in September 1997; she failed to show 
up for that hearing.

Pursuant to the December 1998 Board remand, in April 1999 the 
RO requested the appellant provide medical and service 
information including signed authorization forms to request 
medical evidence from any psychiatric care providers, 
including Dr. C. N. Herrick.  The appellant failed to respond 
to the RO's request.  The RO obtained all service medical and 
personnel records, which are summarized above.




II.  Analysis

The VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  The 
RO has obtained service records.  It has also made attempts 
to obtain post-service treatment records, but the appellant 
has failed to provide signed authorization forms to request 
medical evidence from any psychiatric care providers.  The 
appellant has failed to appear for scheduled VA examinations 
and a personal hearing at the RO.  The duty to assist is not 
a one-way street, and the appellant has failed to cooperate 
in developing her claim.  Wood v. Derwinski, 1 Vet.App. 190 
(1991).  Accordingly, the Board finds that the duty to assist 
has been fulfilled.  Veterans Claims Assistance Act of 2000, 
Pub. L. 106-475, 114 Stat. 2096 (2000).  The appellant's 
claim has been reviewed based on all the available evidence 
of record.  38 C.F.R. § 3.655.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty for training.  38 U.S.C.A. §§ 101(2), 101(24), 106, 
1110, 1131; 38 C.F.R. § 3.6.

The appellant had service in the Army Reserve from April 1995 
to June 1996, including a period of active duty for training 
(basic training) from June 1995 to August 1995.  She 
maintains that her depression began during her basic 
training.  The Board notes that if a disease merely appears 
coincidentally with reserve status, outside of a period of 
active duty for training, service connection is not 
warranted.  Under the circumstances of the present case, 
service connnection would only be in order if the appellant's 
depression began during her June-August 1995 period of active 
duty for training.

The service records shows no psychiatric disorder during the 
appellant's June-August 1995 active duty for training.  The 
appellant reportedly first sought psychiatric treatment in 
early December 1995, a few months after her active duty for 
training.  The appellant claimed to a college mental health 
counselor in December 1995 that she had been depressed since 
basic training, and after starting treatment she told her 
reserve unit chaplain that she began to get depressed in the 
last 2 weeks of basic training.  There is, however, no 
competent medical evidence that depression, which was first 
medically noted a few months after basic training, began 
during such basic training.  As a layman, the appellant has 
no competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The weight of the credible evidence demonstrates that the 
appellant's depression began after her period of active duty 
for training, and it was not caused by any incident of active 
duty for training.  Depression was neither incurred in nor 
aggravated by active duty for training.  The preponderance of 
the evidence is against her claim for service connection for 
depression.  Thus, the benefit-of-the-doubt doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for depression is denied.


		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 4 -


- 6 -


